255 U.S. 445 (1921)
QUONG HAM WAH COMPANY
v.
INDUSTRIAL ACCIDENT COMMISSION OF THE STATE OF CALIFORNIA ET AL.
No. 638.
Supreme Court of United States.
Argued March 9, 1921.
Decided March 21, 1921.
ERROR TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
Mr. Warren Gregory, with whom Mr. Allen L. Chickering and Mr. Delger Trowbridge were on the brief, for plaintiff in error.
Mr. Warren H. Pillsbury for defendants in error.
*446 MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
The Quong Ham Wah Company is engaged in the business of supplying to canneries in California and elsewhere *447 the labor required by them to carry on their canning operations. The Company in 1918 hired in the city of San Francisco one Owe Ming, a resident of California, under an agreement that he was to work as its employee at the cannery of the Alaska Packers Association at Cook's Inlet, Alaska, during the canning season, and that upon his return to San Francisco he would be paid off by the Quong Ham Wah Company and his employment terminated.
While working at the cannery Owe Ming sustained an injury resulting in a permanent disability, for which on returning to San Francisco he petitioned the Industrial Accident Commission of California for the allowance of compensation under the Workmen's Compensation Act, § 58 of which provides:
"The commission shall have jurisdiction over all controversies arising out of injuries suffered without the territorial limits of this state in those cases where the injured employee is a resident of this state at the time of the injury and the contract of hire was made in this state, and any such employee or his dependents shall be entitled to the compensation or death benefits provided by this act."
The Alaska Packers Association was joined with the Quong Ham Wah Company as defendant in the proceedings before the Commission, which culminated in a joint and several award against the said defendants. Thereafter the Quong Ham Wah Company filed with the Commission a petition for rehearing, asserting among other things, that the Commission was without jurisdiction to award compensation for injuries occurring outside the territorial limits of the State of California, except as provided in § 58 of the Compensation Act, and that that section was void as repugnant to Article IV, § 2, of the Constitution of the United States, because it granted to citizens of California the privilege of recovering for injuries sustained outside the State in the course of employments *448 contracted for within the State, while at the same time denying that privilege to citizens of other States. The rehearing was refused by the Commission.
The Company thereupon applied to the Supreme Court for a writ of certiorari, which was allowed, and that court, concluding that § 58 discriminated against non-residents as alleged and was consequently repugnant to the Constitution of the United States and void, decided that the Commission was without jurisdiction and annulled its award. Upon a rehearing, however, this view was retracted and the court concluded that the effect of the constitutional provision relied upon was, not to render void the provisions of § 58 for discrimination against non-residents, but to lead to or cause a construction of that section which would include citizens of other States and therefore avoid all question as to the discrimination relied upon. The court consequently held that "the statute itself is valid, and may be made to apply uniformly to citizens of California and the citizens of the other states," and, giving effect to this interpretation, affirmed the action of the Commission.
To reverse the judgment so rendered this writ of error is prosecuted. All the assignments and contentions made rest in their last analysis upon the assumption that, despite the construction of the statute made by the court below, it still must be here treated as repugnant to the Constitution because operating the discrimination originally complained of. But it is elementary that this court is without authority to review and revise the construction affixed to a state statute as to a state matter by the court of last resort of the State. Commercial Bank v. Buckingham, 5 How. 317, 342; Johnson v. New York Life Insurance Co., 187 U.S. 491, 496; Ross v. Oregon, 227 U.S. 150, 162; Ireland v. Woods, 246 U.S. 323, 330; Stadelman v. Miner, 246 U.S. 544; Erie R.R. Co. v. Hamilton, 248 U.S. 369, 371-372. It is hence obvious that the proposition upon which alone jurisdiction to entertain the writ can be based *449 is so wanting in foundation as to be frivolous and therefore to impose upon us the duty to dismiss the cause for want of power to entertain it. Farrell v. O'Brien, 199 U.S. 89, 100; Goodrich v. Ferris, 214 U.S. 71, 79; Toop v. Ulysses Land Co., 237 U.S. 580, 583; Sugarman v. United States, 249 U.S. 182, 184; Berkman v. United States, 250 U.S. 114, 118; Piedmont Power & Light Co. v. Town of Graham, 253 U.S. 193.
True it is elaborately argued that the court below erred in supposing that the statute was susceptible of the construction which it affixed to it and that, instead of adopting that construction, its duty was to hold the statute void for repugnancy to the Constitution on the grounds which were urged. But this in a different form of statement but disputes the correctness of the construction affixed by the court below to the state statute and assumes that that construction is here susceptible of being disregarded upon the theory of the existence of the discrimination contended for when, if the meaning affixed to the statute by the court below be accepted, every basis for such contended discrimination disappears. It follows that the argument but accentuates the frivolous character of the federal question relied upon.
Dismissed for want of jurisdiction.